Title: Enclosure: Nominations for Vacancies, 3 March 1791
From: Washington, George
To: United States Senate



March 3d 1791

Nominations for Promotions and Appointments.
First Regiment.
Major David Zeigler vice Wyllys killed.
Major Richard Call vice Parker declined. Virginia.
Captains.
Thomas Doyle vice Zeigler promoted.
John Armstrong vice Mercer resigned.
John Pratt vice Heart promoted.
Lieutenants.
Cornelius Sedam vice Doyle promoted.
John Jeffers vice Frothingham killed.
Abner Pryor vice Armstrong promoted.
Asa Hartshorne vice Heart promoted.
Thomas Seayres vice Steele declined.


           
            Ensigns.
          
          
            Appointments
            Daniel Britt Pennsylvania.
          
          
            
            Hamilton Armstrong ditto
          
          
            
            Bartholomew Shomburg promoted from Serjeant Major
          
          
            
            Bernard Gaines Virginia
          
          
            
            John Wade Pennsylvania
          
          
            
            Ross Bird ditto.
          
        

          
            Second Regiment
          
          
            Appointments
          
          
            Lieutenants Colonel Commandant
            
            John Doughty New Jersey
          
           
            1. Major
            
            Lemuel
            
          
            
            
            Trescott Massachusetts.
          
          
            2. Major
            
            John
          
          
            
            
            Burnham ditto
          
          
            3. Major
            
            Jonathan
          
          
            
            
            Heart Connecticut
          
        

Captains.
1 Robert Kirkwood Delaware.
2 Thomas Hunt Massachusetts.
3 John Mills ditto
4 John Pray ditto
5 Richard Brooke Roberts South Carolina.
6 John H. Buell Connecticut.
7 David Sayles Rhode Island.
8 Jonathan Cass New Hampshire.
9 Constant Freeman Massachusetts.
10 Patrick Phelon ditto
11 Thomas H. Cushing ditto
12 Joseph Shaylor Connecticut


Lieutenants.
1 Samuel Newman Massachusetts.
2 Bezalael Howe New Hampshire.
3 Henry Sherman junr Rhode Island.
4 Daniel Bradley Connecticut
5 John Platt Delaware
6 William Richard Massachusetts.
7 Richard Surcomb Howe ditto

8 Richard Humphrey Greaton Massachusetts
9 John Higgenson ditto
10 Winslow Warren ditto
11 Russell Bissell Connecticut.
12 Francis Huger South Carolina.


Ensigns.
1 Martin Brimmer Sohier Massachusetts.
2 Richard Edwards ditto
3 Edward Miller Connecticut
4 John Thomson ditto
5 George Tillinghast Rhode Island.
6 Joseph Smith Gilman New Hampshire.
7 Joseph Peirce junr ditto
8 David Cobb junr Massachusetts.
9 Joseph Dickinson South Carolina.
10 Thomas Duff Delaware
11 Edward Turner Massachusetts
12 Theodore Sedgwick 3d ditto

Surgeon William Eustis Massachusetts.
Surgeons Mate Joshua Sumner Connecticut.
Surgeons Mate John F. Carmichael New Jersey.

          
            The Battalion of Artillery.
          
          
            Major Commandant William Ferguson vice Doughty promoted.
          
          
            Captain Mahlon Ford vice Ferguson promoted.
          
          
            Lieutenants
            Daniel McLane vice Moor dead
          
          
            
            Abimael Youngs Nicholl vice Fowle dead.
          
          
            
            George Ingersoll vice Ford promoted.
          
        

Go: Washington

